UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

JAMES JACKSON,
                                                                                5/25/2021
                                Plaintiff,

                    -against-                                      20-CV-9420 (VSB)

DEPARTMENT OF CORRECTIONS;                                             ORDER
CYNTHIA BRANN; PATSY YANG;
MARGARET EGAN,

                                Defendants.


VERNON S. BRODERICK, United States District Judge:

       Plaintiff James Jackson (“Plaintiff”) commenced this action by filing a complaint with 49

other VCBC detainees on October 7, 2020. (See Docs. 1, 2.) On November 9, 2020, Magistrate

Judge Stewart Aaron severed the plaintiffs’ claims and directed that each plaintiff’s claims be

opened as a separate action. See Lee v. Brann, ECF 1:20-CV-8407, 7 (GBD) (SDA) (S.D.N.Y.).

On November 24, 2020, an amended complaint was filed in Lee v. Brann. (No. 1:20-CV-8407,

Doc. 14.) The amended complaint was docketed in each of the severed actions, including the

instant action. (Doc. 4; see No. 1:20-CV-8407, Doc. 19.)

       By order dated March 22, 2021, I noted that the amended complaint does not specify how

Defendants specifically violated any of Plaintiff’s constitutional rights. (Doc. 12, at 2.)

Accordingly, I granted Plaintiff leave to file a second amended complaint by on or before April

23, 2021. (Id. at 7.) I warned that if Plaintiff failed to file a second amended complaint by that

date, and did not show good cause excusing such failure, the complaint would be dismissed for

failure to state a claim upon which relief may be granted. (Id.)

       On April 27, 2021, as Plaintiff had neither filed a second amendment complaint nor

supplied any explanation for his failure to do so by the April 23, 2021 deadline, I extended the
deadline for Plaintiff to file a second amended complaint to May 24, 2021. (Doc. 13.) I again

warned that if Plaintiff failed to file a second amended complaint by this date and did not show

good cause excusing such failure, his complaint would be dismissed for failure to state a claim

upon which relief may be granted. (Id. at 2); see Thomas v. Scully, 943 F.2d 259, 260 (2d Cir.

1991) (a “court on its own initiative may note the inadequacy of the complaint and dismiss it for

failure to state a claim as long as the procedure employed is fair”) (internal quotation marks

omitted).

        To date, Plaintiff has failed to submit a second amendment complaint or provide any

explanation for his failure to do so by the May 24, 2021 deadline. Accordingly, it is hereby:

        ORDERED THAT this action is DISMISSED without prejudice for failure to state a

claim and for failure to prosecute pursuant to Federal Rules of Civil Procedure 12(b) and 41(b).

See Link v. Wabash R.R. Co., 370 U.S. 626, 632 (1962) (“The authority of a court to dismiss sua

sponte for lack of prosecution has generally been considered an inherent power . . . by the control

necessarily vested in courts to manage their own affairs so as to achieve the orderly and

expeditious disposition of cases.” (internal quotation marks omitted)); LeSane v. Hall’s Sec.

Analyst, Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“[I]t is unquestioned that Rule 41(b) . . . gives

the district court authority to dismiss a plaintiff’s case sua sponte for failure to prosecute.”).

        IT IS FURTHER ORDERED THAT the Clerk of the Court is directed to enter judgment

dismissing the complaint. The Clerk of Court is further respectfully directed to mail a copy of

this Order to pro se Plaintiff.

SO ORDERED.
Dated: May 25, 2021
       New York, New York

                            ______________________
                            Vernon S. Broderick
                            United States District Judge
